DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 
Response to Arguments
2.	Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
	The Applicant argues that the art of Cantua has been misinterpreted and does not disclose the patient controller device limiting a number of episodes of the bolus mode of operation per day. The Examiner respectfully disagrees. In Par. 0070 it is disclosed that the high-density electrical stimulation signals/pulses (i.e. bolus) is generated and delivered to the patient and may depend on the time period over which IMD (which is controlled by a controller/programmer device, see Fig 1) delivers stimulation signal to patient. Based on this paragraph, it is clear that there is some limit to the high-density stimulation. Therefore, based on the amount of time in day and the established limiting of the time the stimulation can be applied, there would be indirect control of the amount of bolus episodes a day.
	Next, the Applicant argues that the combined teachings do not disclose “wherein the bolus mode of stimulation provides stimulation pulses of equal pulse amplitude, pulse width, and pulse repetition frequency as the regular mode of stimulation and only differs from the regulation mode of stimulation by respective lengths of on-stimulation intervals and off-stimulation interval.” The Examiner respectfully disagrees. The Applicant states that changing the on-interval and off-interval, i.e. duty cycle, allows the patient to alleviate higher levels of pain. Par. 0142 of Doan discloses that the user, when experiencing pain, may increase any one of amplitude, duty cycle, OR other parameter of the therapy signal, thereby implying that the other parameters would stay the same except for the one parameter changed by the user. 
	The Applicant further argues that the combined teachings do not disclose displaying on a user interface of the patient controller device a graphical element that depicts an amount of time defining a time limit related to a current episode of the bolus mode of stimulation and that it would not be obvious to one having ordinary skill in the art that the display of Cantu would be capable of displaying the time since this has only been gleaned from Applicant’s disclosure. The Applicant states that the interface of Cantua is used to control electrodes and would not be capable of displaying times of stimulation. The Examiner disagrees and points to Par. 0064 which discloses a user interface that “may be configured to display any information related to the delivery of stimulation therapy”, i.e. time. This is also shown in Kovach (mentioned in the previous final), see US 20090082640 A1, which shows stimulation parameters, such as on and off time of stimulation cycles, being displayed on a user interface, these parameters including stimulation times (Par. 0034, 0088 and Fig 8A). 
	Finally the Applicant argues that it would not be obvious to combine any of the references in claims 1 and 11. The Examiner respectfully disagrees. Regarding the teachings of Bornzin and Kent, the art of Bornzin explicitly states that paresthesia is a negative effect of the stimulation provided in their disclosure. Seeing as this is deemed negative, it would be obvious to look to other applications that involve avoiding paresthesia during stimulation. The art of Kent explicitly teaches applying neurostimulation pulses while avoiding paresthesia in order to avoid over stimulation. Therefore, it would have been obvious to combine the two references since they are in the same field of endeavor and the art of Kent corrects the deficiency of Bornzin. Regarding the addition of Cantua, Cantua is also related to a method of applying higher levels of stimulation to a user for pain management and is used to correct for the missing cycling of bolus stimulation and the use of the display. It would have been obvious to combine these in order to have different provision of pulses for different levels of pain and for being capable of communicating information via the display. Regarding the addition of Doan, Doan is a neuromodulation device capable of this bolus mode of stimulation that is used for the same purpose as the other applications, pain management (Par. 0142) and would correct for the missing element of changing the on and off times of the stimulation, i.e. duty cycle, for the purpose of aiding in said pain management by allowing the user to increase the duty cycle when they are experiencing pain. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 21, “the paresthesia stimulation pattern” lacks antecedent basis since it has yet to be claimed. The Examiner is interpreting this to be the non-paresthesia stimulation pattern as previously claimed in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. 	Claims 1-5, 8-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin (US 20160206883 A1), Kent (US 9492667 B1), in view of Cantua (US 20200046987 A1), and in view of Doan (US 20170348530 A1) 
	In regards to claim 1, Bornzin discloses A method of providing a neurostimulation therapy (Par. 001 states that the disclosure relates to neurostimulation systems) to a patient using a non- paresthesia stimulation pattern (Par. 002 states that paresthesia is a negative effect of most stimulation devices thus implying the stimulation applied would not be intended to induce paresthesia. Additionally, in order to understand what the applicant intended by non-paresthesia, the examiner referred to Applicant’s specification where the non-paresthesia stimulation parameters were listed as falling between a 50Hz-1500Hz range and the disclosure of Bornzin uses stimulation that falls within these parameters therefore it qualifies as Applicant’s definition of non-paresthesia stimulation).  
The method comprising: communicating one or more first control signals from a patient controller device to an implantable pulse generator (Par. 0043 states that the controller device may permit operation of the IPG and Par. 0070 states that the controller issues command signals therefore anytime a selection is made, it is in response to a control signal) to provide stimulation pulses for a regular mode of stimulation (Par. 0067 refers to the IPG receiving stimulation programs from the controller device in response to the first pulse train); 
operating the implantable pulse generator, in response to the one or more first control signals, to apply stimulation pulses to a nerve tissue of the patient using the non- paresthesia stimulation pattern with interleaved stimulation-on intervals and stimulation- off intervals that correspond to a first cycling parameter for the regular mode of stimulation (Par. 0054 recites two pulse trains interleaved with one another that can be delivered in non-overlapping distinct periods of time. See also Figure 6);
communicating one or more second control signals from the patient controller device to the implantable pulse generator (Par. 0068 states the IPG is programed to receive stimulation parameters from the controller in reference to the second pulse train) 
operating the implantable pulse generator, in response to the one or more second control signals, to apply stimulation pulses to nerve tissue of the patient using the non-paresthesia stimulation pattern with interleaved stimulation-on intervals and stimulation-off intervals that correspond to a second cycling parameter for the bolus mode of stimulation (Par. 0054 recites two pulse trains interleaved with one another that can be delivered in non-overlapping distinct periods of time. See also Figure 6). 
Although implied, Bornzin does not explicitly disclose using non-paresthesia neurostimulation. However, in the same field of endeavor, Kent does disclose that the use of non-paresthesia neurostimulation using burst stimulation is common with stimulation devices (Col 1, lines 35-48) for the purpose of reducing the risk of overstimulation. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bornzin and modified them with the teachings of Kent by having the neurostimulation device explicitly use non-paresthesia stimulation for the purpose of reducing the risk of overstimulation (Col 1, lines 35-48 of Kent). 
	The combination of Bornzin and Kent does not disclose the second cycling parameter provides greater relative provision of pulses of the non-paresthesia stimulation pattern than the first cycling parameter or the controller being in communication with a user interface or the bolus being limited to a number per day. 
On the other hand, in the same field of endeavor, Cantua discloses the second cycling parameter provides greater relative provision of pulses of the non-paresthesia stimulation pattern than the first cycling parameter in Figures 4A and 4B (Figure 4A shows the regular provision of pulses in the first cycling parameter and Figure 4B shows the higher provision of pulses in the second cycling parameter for the purpose of having a different provision of pulses for different levels of pain [par. 0073])). Cantua also discloses the patient controller device limits a number of episodes of bolus mode of operation per day according to a clinician parameter (Par. 0070 of Cantua states that there is a predetermined amount of time that the stimulation signal shown in Fig. 4B (the figure with the higher stimulation and higher provision of pulse) will run for. Due to only a finite amount of time in day and the established limiting of the time the stimulation can be applied, there would be indirect control of the amount of bolus episodes a day) in order to limit the time of high density stimulation being applied (Par. 0070 in Cantua). Cantua also discloses displaying on a user interface of the patient controller device a graphical element that depicts an amount of time defining a time limit related to a current episode of the bolus mode of stimulation (Par. 0084 discloses the device interacts with a user interface. Since the art of Cantua has the same structure as the claim it would be capable of displaying the graphical element disclosed here). 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bornzin and Kent and modified them with the teachings of Cantua by having the second cycling parameter providing a greater provision of pulses than the first cycling parameter in order to have different provision of pulses for different levels of pain (Cantua Par. 0073), by limiting the bolus mode  in order to limit the time of high density stimulation being applied, and by having the controller interact with a user interface for the purpose of communicating information. 
	However, the combined teachings of Bornzin, Kent, and Cantua as applied above does not disclose providing stimulation pulses for a bolus mode of stimulation or receiving patient input from the patient controller device to activate a bolus mode of stimulation, wherein the bolus mode of stimulation provides stimulation pulses of equal pulse amplitude, pulse width, and pulse repetition frequency as the regular mode of stimulation and only differs from the regulation mode of stimulation by respective lengths of on-stimulation intervals and off-stimulation interval. 
	However, in the same field of endeavor Doan discloses a neuromodulation device capable of this bolus mode of stimulation. Looking at the Applicants PGPUB 2020/0353255, the controller device is just changing the duty cycle when a patient experiences a higher level of pain. This bolus mode of stimulation is used when pain increases, and can allow a user can adjust settings and can increase the duty cycle (which is the ratio of on time to off time). Therefore, increasing the duty cycle would increase the amount of on time and therefore the amount of energy delivered which is to be expected since when symptoms increase, “dosing” of medication or treatment would be expected to increase to address the change in pain. Going off of this interpretation, Par. 0142 of Doan discloses this same method for the purpose of increasing the efficacy of the stimulation. 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Bornzin, Kent, and Cantua and modified them by having the device comprise a bolus mode of stimulation with the disclosed parameters, as taught and suggested by Doan, for the purpose of increasing the efficacy of the stimulation (Par. 0142 of Doan).
	In regards to claim 2, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses the patient controller device provides one or more user interface controls to allow the patient to select the first cycling parameter from a range of permitted values (Par. 0084 of Cantua discloses that the user can interact with a user interface to deliver the stimulation pattern shown in Fig 4A which corresponds to the first cycling parameter i.e. the stimulation with the lower provision of pulses. See also Figures 5 and 10) in order to allow the patient to control the stimulation (Par. 0084 of Cantua). 
	In regards to claim 3, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses the patient controller device provides one or more user interface controls to allow the patient to select the second cycling parameter from a range of permitted values (Par. 0086 of Cantua discloses that the user can interact with a user interface to deliver the stimulation pattern shown in Fig 4B which corresponds to the second cycling parameter i.e. the stimulation with the higher provision of pulses. See also Figures 6 and 10) in order to allow the patient to control the stimulation (Par. 0086 of Cantua).
	In regards to claim 4, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses the bolus mode of operation is limited to a predetermined amount of time (Par. 0070 of Cantua states that there is a predetermined amount of time that the stimulation signal shown in Fig. 4B (the figure with the higher stimulation and higher provision of pulse) will run for) in order to limit the time of high density stimulation being applied (Par. 0070 in Cantua). 
	In regards to claim 5, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 4 above discloses the implantable pulse generator automatically reverting to the regular mode of operation from the bolus mode of operation at an end of the predetermined amount of time. (Figure 10 of Cantua shows manually offsetting to the comfort level stimulation i.e. the regular mode of operation one the preprogrammed time has been reached).  
The combination of the teachings of Bornzin, Cantua, and Doan disclose manual adjustment rather than an automatic adjustment. However, providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  
	In regards to claim 8, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses the non-paresthesia stimulation patterns are burst stimulation patterns that include groups of pulses separated by quiescent intervals (Bornzin: Par. 0040 speaks of providing pulse patterns such as burst stimulation waveforms with off times between each pulse).
	In regards to claim 9, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above does disclose the non-paresthesia stimulation patterns are high frequency stimulation patterns with a pulse repetition rate of at least 1,200 Hz (Cantua: Par. 006 states that the stimulation pulses in Figure 4A have a frequency range of 1Hz to 1400 Hz, however, it does not explicitly state a range of 1200 Hz or more). 
	Although the combined teachings of Bornzin, Cantua, and Doan as applied above does not explicitly state using at least 12oo Hz, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pulse repetition rate of at least 1200 Hz, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.
	In regards to claim 10, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses the stimulation-on intervals and stimulation- off intervals are longer than one second (Bornzin: Par. 0054 states that the inter-pulse gaps may be greater than 20 microseconds or 50 microseconds) 
Although the combined teachings of Bornzin, Kent, Cantua, and Doan as applied above does not explicitly state the intervals being greater than 1 second, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inter-pulse gaps last for at least 1 second, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.
	In regards to claim 21, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses wherein a frequency of the non-paresthesia stimulation pattern is between 1,500 Hz to 50,000 Hz (Par. 0050 of Kent discloses using frequencies in the range of 1KHz-10KHz during burst stimulation to not induce paresthesia).
	In regards to claim 22, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses wherein the one or more first control signals includes a step size establishing a minimum period of the stimulation-off intervals and a maximum period of the stimulation-off intervals (Par. 0070 of Cantua states that there is a predetermined amount of time that the stimulation signal shown in Fig. 4B (the figure with the higher stimulation and higher provision of pulse) will run for. Due to only a finite amount of time in day and the established limiting of the time the stimulation can be applied, there would be indirect control of the minimum and maximum periods intervals)
In regards to claim 11, Bornzin discloses a system for providing a neurostimulation therapy (Par. 001 states that the disclosure relates to neurostimulation systems) to a patient using a non- paresthesia stimulation pattern (Par. 002 states that paresthesia is a negative effect of most stimulation devices. In order to understand what the applicant intended by non-paresthesia, the examiner referred to the specification where the non-paresthesia stimulation parameters were listed as falling between a 50Hz-1500Hz range and the disclosure of Bornzin uses stimulation that falls within these parameters therefore it qualifies.) The system comprising: 
an implantable pulse generator (IPG) for providing stimulation pulses to tissue of the patient using a non-paresthesia stimulation pattern (Par. 005 states that there is an IPG 150 configured to deliver pulse trains). The IPG (150 in Fig. 1) comprising: a processor for controlling operations of the IPG (Par. 0028 states that the device includes a microcontroller or processor for controlling components of the device), pulse generating circuitry (152 in Fig. 1), and wireless communication circuitry (155 in Fig. 1); 
a patient controller device (160 in Fig.1) for communicating with the IPG to control provision of the neurostimulation therapy to the patient (Par. 0043 states the controller allows for the user to operate the IPG). Wherein the patient controller device (160) comprises: a processor for controlling the patient controller device wireless communication circuity for communicating with the IPG (Par. 0042 discloses a processor-based system that possesses wireless communication capabilities), and one or more user interface components for interacting with the patient (168 in Fig. 1); 
wherein the patient controller device is adapted to receive first input from the patient to control the neurostimulation therapy (Par. 0043 states that the controller device allows the user to operate the IPG) according to a regular mode of operation (Par. 0067 states that the IPG is programed to receive stimulation programs from the controller device in reference to the first pulse train i.e. the regular mode) and, in response to receiving the first input, to communicate one or more first control signals from a patient controller device to the IPG to provide stimulation pulses for the regular mode of operation using the non-paresthesia stimulation pattern with interleaved stimulation-on intervals and stimulation-off intervals that correspond to a first cycling parameter (Par. 0054 recites two pulse trains interleaved with one another that can be delivered in non-overlapping distinct periods of time. See also Figure 6); 
wherein the patient controller device is adapted to receive second input from the patient to control the neurostimulation therapy (Par. 0068 states the IPG is programed to receive stimulation parameters from the controller in reference to the second pulse train) and, in response to receiving the second input, to communicate one or more second control signals from a patient controller device to the IPG to provide stimulation pulses of operation using the non-paresthesia stimulation pattern with interleaved stimulation-on intervals and stimulation-off intervals that correspond to a second cycling parameter (Par. 0054 recites two pulse trains interleaved with one another that can be delivered in non-overlapping distinct periods of time. See also Figure 6).
Although implied, Bornzin does not explicitly disclose using on-paresthesia neurostimulation. However, in the same field of endeavor, Kent does disclose that the use of non-paresthesia neurostimulation using burst stimulation is common with stimulation devices (Col 1, lines 35-48) for the purpose of reducing the risk of overstimulation. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bornzin and modified them with the teachings of Kent by having the neurostimulation device explicitly use non-paresthesia stimulation for the purpose of reducing the risk of overstimulation (Col 1, lines 35-48 of Kent).	
However, Bornzin and Kent combined does not disclose the second cycling parameter provides greater relative provision of pulses of the non-paresthesia stimulation pattern than the first cycling parameter or discloses the bolus mode of stimulation and the user interface connection. 
On the other hand, in the same field of endeavor, Cantua discloses the second cycling parameter provides greater relative provision of pulses of the non-paresthesia stimulation pattern than the first cycling parameter in Figures 4A and 4B (Figure 4A shows the regular provision of pulses in the first cycling parameter and Figure 4B shows the higher provision of pulses in the second cycling parameter for the purpose of having a different provision of pulses for different levels of pain [par. 0073])). Cantua also discloses the patient controller device limits a number of episodes of bolus mode of operation per day according to a clinician parameter (Par. 0070 of Cantua states that there is a predetermined amount of time that the stimulation signal shown in Fig. 4B (the figure with the higher stimulation and higher provision of pulse) will run for. Due to only a finite amount of time in day and the established limiting of the time the stimulation can be applied, there would be indirect control of the amount of bolus episodes a day) in order to limit the time of high density stimulation being applied (Par. 0070 in Cantua). Cantua also discloses displaying on a user interface of the patient controller device a graphical element that depicts an amount of time defining a time limit related to a current episode of the bolus mode of stimulation (Par. 0084 discloses the device interacts with a user interface. Since the art of Cantua has the same structure as the claim it would be capable of displaying the graphical element disclosed here). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bornzin and Kent and modified them with the teachings of Cantua by having the second cycling parameter providing a greater provision of pulses than the first cycling parameter in order to have different provision of pulses for different levels of pain (Cantua Par. 0073), by limiting the bolus mode  in order to limit the time of high density stimulation being applied, and by having the controller interact with a user interface for the purpose of communicating information. 
However, the combined teachings of Bornzin, Kent, and Cantua as applied above does not disclose the bolus mode of stimulation and more specifically, the bolus mode of stimulation operative to provide stimulation pulses of equal pulse amplitude, pulse width, and pulse repetition frequency as the regular mode of stimulation and only differs from the regulation mode of stimulation by respective lengths of on-stimulation intervals and off-stimulation intervals. 
	However, in the same field of endeavor Doan discloses a neuromodulation device capable of this bolus mode of stimulation. Looking at the Applicants PGPUB 2020/0353255, the controller device is just changing the duty cycle when a patient experiences a higher level of pain. This bolus mode of stimulation is used when pain increases, and can allow a user can adjust settings and can increase the duty cycle (which is the ratio of on time to off time). Therefore, increasing the duty cycle would increase the amount of on time and therefore the amount of energy delivered which is to be expected since when symptoms increase, “dosing” of medication or treatment would be expected to increase to address the change in pain. Going off of this interpretation, Par. 0142 of Doan discloses this same method for the purpose of increasing the efficacy of the stimulation. 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Bornzin, Kent, and Cantua and modified them by having the device comprise a bolus mode of stimulation with the disclosed parameters, as taught and suggested by Doan, for the purpose of increasing the efficacy of the stimulation (Par. 0142 of Doan).
	In regards to claim 12, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 does disclose the patient controller device provides one or more user interface controls to allow the patient to select the first cycling parameter from a range of permitted values (Par. 0084 of Cantua discloses that the user can interact with a user interface to deliver the stimulation pattern shown in Fig 4A which corresponds to the first cycling parameter i.e. the stimulation with the lower provision of pulses. See also Figures 5 and 10) in order to allow the patient to control the stimulation (Par. 0084 of Cantua). 
	In regards to claim 13, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 does disclose that the patient controller device provides one or more user interface controls to allow the patient to select the second cycling parameter from a range of permitted values (Par. 0086 of Cantua discloses that the user can interact with a user interface to deliver the stimulation pattern shown in Fig 4B which corresponds to the second cycling parameter i.e. the stimulation with the higher provision of pulses. See also Figures 6 and 10) in order to allow the patient to control the stimulation (Par. 0086 of Cantua).
	In regards to claim 14, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 does disclose that the bolus mode of operation is limited to a predetermined amount of time (Par. 0070 of Cantua states that there is a predetermined amount of time that the stimulation signal shown in Fig. 4B (the figure with the higher stimulation and higher provision of pulse) will run for) in order to limit the time of high density stimulation being applied (Par. 0070 in Cantua). 
	In regards to claim 15, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 14 does not disclose that the IPG automatically reverts to the regular mode of operation from the bolus mode of operation at an end of the predetermined amount of time (Figure 10 of Cantua shows manually offsetting to the comfort level stimulation i.e. the regular mode of operation one the preprogrammed time has been reached) in order to allow for manual changes. 
The combination of the teachings of Bornzin, Kent, Cantua and Doan as applied above disclose manual adjustment rather than an automatic adjustment. However, providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  
	In regards to claim 18, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 does disclose the non-paresthesia stimulation patterns are burst stimulation patterns that include groups of pulses separated by quiescent intervals (Bornzin: Par. 0040 speaks of providing pulse patterns such as burst stimulation waveforms).
	In regards to claim 19, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 does disclose the he non-paresthesia stimulation patterns are high frequency stimulation patterns with a pulse repetition rate of at least 1,200 Hz. (Par. 006 of Cantua states that the stimulation pulses in Figure 4A have a frequency range of 1Hz to 1400 Hz, however, it does not explicitly state a range of 1200 Hz or more). 
	Although the combined teachings of Bornzin, Kent, Cantua, and Doan as applied above does not explicitly state using at least 1200 Hz, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pulse repetition rate of at least 1200 Hz, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.
	In regards to claim 20, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 discloses the stimulation-on intervals and stimulation- off intervals are longer than one second (Par. 0054 of Bornzin states that the inter-pulse gaps may be greater than 20 microseconds or 50 microseconds). 
Although the combined teachings of Bornzin, Cantua, and Doan as applied above does not explicitly state the intervals being greater than 1 second, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inter-pulse gaps last for at least 1 second, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.
5. 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Bornzin, Kent, Cantua, and Doan and in further view of Moorman (Service Models for Remote Healthcare Monitoring Systems, see NPL references).
	In regards to claim 7, the modified teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 do not disclose the patient controller device communicates a signal to a remote care network or a clinician system that a patient has selected a number of bolus episodes. However, in the same field of endeavor, Moorman does disclose the patient controller device communicates a signal to a remote care network or a clinician system that a patient has selected a number of bolus episodes in Case 3 Figure (this figure shows the combination of a remote server with a patient care network that allows for the ability to monitor a patents implantable medical device)
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the modified teachings of Bornzin, Kent, Cantua, and Doan combination and further modified them with the teachings of Moorman by having the patient controller device communicates a signal to a remote care network or a clinician system that a patient has selected a number of bolus episodes in order to provide an improved access to healthcare (Summary pg. 68 in Moorman). 
	In regards to claim 17, the modified teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 do not disclose that the patient controller device communicates a signal to a remote care network or a clinician system that a patient has selected a number of bolus episodes. However, in the same field of endeavor, Moorman does disclose the patient controller device communicates a signal to a remote care network or a clinician system that a patient has selected a number of bolus episodes in Case 3 Figure (this figure shows the combination of a remote server with a patient care network that allows for the ability to monitor a patents implantable medical device)
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the modified teachings of Bornzin, Kent, Cantua, and Doan and further modify them with the teachings of Moorman by having the patient controller device communicates a signal to a remote care network or a clinician system that a patient has selected a number of bolus episodes in order to provide an improved access to healthcare (Summary pg. 68 in Moorman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/				
Examiner, Art Unit 3792 	


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 June 2022